REVOLVING CREDIT AGREEMENT BETWEEN ARTESIAN WATER COMPANY, INC. AND COBANK, ACB DATED AS OF JANUARY19, 2010 REVOLVING CREDIT AGREEMENT THIS REVOLVINGCREDIT AGREEMENT (this "Agreement") is entered into as of January19, 2010, between ARTESIAN WATER COMPANY, INC., a Delaware corporation (the "Company"), and CoBANK, ACB, a federally chartered instrumentality of the United States (the “Lender” or “CoBank”). In consideration of the agreements herein and in the other "Credit Documents" (as hereinafter defined) and in reliance upon the representations and warranties set forth herein and therein, the parties agree as follows: ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01.Definitions. Except as otherwise expressly provided in this Agreement, capitalized terms used in this Agreement and defined in Exhibit A hereto shall have the meanings set forth in such Exhibit. SECTION 1.02.Rules of Interpretation.
